EXHIBIT 10.4

TGR FINANCIAL, INC.

AMENDED AND RESTATED

OFFICERS’ AND EMPLOYEES’ STOCK OPTION PLAN

THIS AMENDED AND RESTATED OFFICERS’ AND EMPLOYEES’ STOCK OPTION PLAN (the
“Plan”) is made effective as of the 25th day of September, 2012.

WHEREAS, Panther Community Bank, N.A. n/k/a First National Bank of the Gulf
Coast, a national association (the “Bank”), adopted a Officers’ and Employees
Stock Option Plan as approved by Panther Community Bank’s Shareholders and dated
June 11, 2007 (the “Original Plan”), to govern the grant of options to Officers
and Employees of the Bank; which Original Plan was amended by Amended and
Restated Officers’ and Employees’ Stock Option Plan dated April 29, 2011
(collectively the “Plan”), to govern the grant of options to officers and
employees; and

WHEREAS, the Board of Directors have resolved to amend and restate the Original
Plan, as amended and restated in accordance with the terms and conditions of the
Plan; and

WHEREAS, the amendments to the Plan approved by the Board of Directors are
authorized under Article IX of the Original Plan:

WHEREAS, on September 25, 2012, TGR Financial, Inc. (the “Company”) adopted the
Plan following completion of a reorganization whereby the Bank became a wholly
owned subsidiary of the Company; and

WHEREAS, in light of adoption by the Company of the Plan, in each appropriate
place, taking context into consideration, where the term “Bank” appears in the
Plan, the word “Company” shall be substituted therefor.”

NOW THEREFORE, The Plan is hereby Amended and Restated in its entirety as
follows:

ARTICLE I

Definitions

As used herein, the following terms have the meanings hereinafter set forth
unless the context clearly indicates to the contrary:

(a) “Bank” shall mean First National Bank of the Gulf Coast, a national
association f/k/a Panther Community Bank, N.A., a national banking association.

(b) “Board” or “Board of Directors” shall mean the board of directors of the
Company.



--------------------------------------------------------------------------------

(c) “Change of Control” shall be deemed to have occurred if an entity or person
(including a “Group”) as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, which is not a beneficial owner (as defined in Rule 13d-3
promulgated thereunder) of more than 10% of the outstanding Stock as of the date
the Company commences a banking business, becomes the beneficial owner after
such date of shares of Company Stock having 50% or more of the total number of
votes that may be cast for the election of directors of the Company (excluding
any transaction which results in the formation by the Bank of a bank holding
company owned substantially by all of the former shareholders of the Bank).

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended, unless
otherwise specifically provided herein.

(e) “Company” shall mean TGR Financial, Inc., a Florida corporation.

(f) “Employee” shall mean any individual who is employed with the Company or the
Bank as an officer or employee.

(g) “Incentive Stock Option” shall have the meaning given to it by Section 422
of the Code.

(h) “Nonemployee Director” shall mean a member of the Board who is not an
Employee.

(i) “Nonstatutory Stock Option” shall mean any Option granted by the Bank
pursuant to this Plan which is not an Incentive Stock Option.

(j) “Option” shall mean an option to purchase Stock granted by the Company
pursuant to the provisions of this Plan.

(k) “Option Price” shall mean the purchase price of each share of Stock subject
to Option, as defined in Section 5.2 hereof.

(l) “Optionee” shall mean an Employee who has received an Option granted by the
Company hereunder.

(m) “Plan” shall mean this TGR Financial, Inc. Amended and Restated Officers’
and Employees’ Stock Option Plan.

(n) “Service” shall mean the tenure of an individual as an Employee of the
Company or the Bank.

(o) “Stock” shall mean the common stock of the Company, par value $1.00 per
share, or, in the event that the outstanding shares of Stock are hereafter
changed into or exchanged for shares of a different class of stock or securities
of the Company or some other corporation, such other stock or securities.



--------------------------------------------------------------------------------

(p) “Stock Option Agreement” shall mean the agreement between the Company and
the Optionee under which the Optionee may purchase Stock pursuant to the Plan.

(q) “Compensation Committee” shall mean such Board committee as may be
designated by the Board to administer the Plan.

ARTICLE II

The Plan

2.1 Name. This plan shall be known as the “TGR Financial, Inc. Amended and
Restated Officers’ and Employees’ Stock Option Plan.”

2.2 Purpose. The purpose of the Plan is to advance the interests of the Company
and its shareholders by affording to the Employees of the Company an opportunity
to acquire or increase their proprietary interest in the Company by the grant of
Options to such Employees under the terms set forth herein. By thus encouraging
such Employees to become owners of Stock of the Company, the Company seeks to
motivate, retain, and attract those highly competent individuals upon whose
judgment, initiative, leadership, and continued efforts the success of the
Company in large measure depends.

2.3 Effective Date. The Plan shall become effective on the later of the
(i) approval of the amendments to the Original Plan by the Company’s Board of
Directors, or (ii) execution of the Plan by the Chief Executive Officer of the
Company.

2.4 Participants. Only Employees shall be eligible to receive Options under the
Plan.

ARTICLE III

Plan Administration

3.1 Compensation Committee. This Plan shall be administered by the Compensation
Committee.

3.2 Power of the Compensation Committee. The Compensation Committee shall have
full authority and discretion: (a) to determine, consistent with the provisions
of this Plan, which of the Employees will be granted Options to purchase any
shares of Stock which may be issued and sold hereunder as provided in
Section 4.1 hereof, the times at which Options shall be granted, and the number
of shares of Stock covered by each Option; (b) to determine whether the Options
granted pursuant to this Plan shall be Incentive Stock Options or Nonstatutory
Stock Options; (c) to construe and interpret the Plan; (d) to determine the
terms and provisions of each respective Stock Option Agreement, which need not
be identical; and (e) to make all other determinations and take all other
actions deemed necessary or advisable for the proper administration of the Plan.
All such actions and determinations shall be conclusively binding upon all
persons for all purposes. Unless otherwise indicated by the Compensation
Committee, Options granted pursuant to this Plan shall be Incentive Stock
Options.



--------------------------------------------------------------------------------

ARTICLE IV

Shares of Stock Subject to Plan

4.1 Limitations. Subject to adjustment pursuant to the provisions of Section 4.3
hereof, the number of shares of Stock which may be issued and sold hereunder
pursuant to Stock Option Agreements shall not exceed one hundred sixty thousand
(160,000) shares. Shares issued pursuant to the exercise of Options shall be
issuable only from authorized and unissued shares.

4.2 Options Granted Under Plan. Shares of Stock with respect to which an Option
granted hereunder shall have been exercised shall not again be available for
Option hereunder. If Options granted hereunder shall terminate for any reason
without being wholly exercised, then the Compensation Committee shall have the
discretion to grant new Options to Optionees hereunder covering the number of
shares to which such terminated Options related.

4.3 Stock Adjustments; Mergers and Combinations. Notwithstanding any other
provision in this Plan, if the outstanding shares of Stock are increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company or of any other corporation by reason of any
merger, consolidation, liquidation, recapitalization, reclassification, stock
split up, combination of shares, or stock dividend, the total number of shares
set forth in Section 4.1 of the Plan and Section 4.1 of the Company’s Directors’
Amended and Restated Stock Option Plan shall be proportionately and
appropriately adjusted by the Compensation Committee; provided, however, the
maximum number of shares that may be issued under both the Plan and the
Directors’ Amended and Restated Stock Option Plan shall not exceed 10% of the
total number of the Company’s issued and outstanding shares of common stock and
preferred stock (if any), in the aggregate, calculated on a net-settlement
basis.

4.4 Acceleration of Option Exercise. Subject to Section 4.3, upon dissolution or
liquidation of the Company, any merger or combination in which the Company is
not a surviving corporation, or sale of substantially all of the assets of the
Company is involved, or upon any Change of Control, the Optionee shall have the
right to exercise his Option thereafter in whole or in part notwithstanding the
provisions of Section 5.3 hereof, to the extent that it shall not have been
exercised.

ARTICLE V

Options

5.1 Option Grant and Agreement. Each Option granted hereunder shall be evidenced
by minutes of a meeting of the Compensation Committee authorizing the same and
by a written Stock Option Agreement dated as of the date of grant and executed
by the Company and the Optionee, which Stock Option Agreement shall set forth
such terms and conditions as may be determined by the Compensation Committee to
be consistent with the Plan and shall indicate whether the Option that it
evidences is intended to be an Incentive Stock Option or a Nonstatutory Stock
Option.



--------------------------------------------------------------------------------

5.2 Option Price. Subject to adjustment pursuant to the provisions of
Section 4.3 hereof, the Option Price of each share of Stock subject to Option
shall be the greater of Ten and 00/100 Dollars ($10.00) or the fair market value
of the Stock on the date of grant. If the Stock is publicly held and actively
traded in an established market on the date of grant, then the fair market value
of the Stock on the date of grant shall be determined by the Board of Directors
by any reasonable method using market quotations. If the Stock is not publicly
held and actively traded in an established market on the date of grant, then the
fair market value of the Stock on the date of grant shall be determined in good
faith by the Board of Directors using any reasonable method (and the book value
of such shares may be substituted for the fair market value). Notwithstanding
the foregoing, at no time shall the exercise price be less than the fair market
value of the shares on the date the Option is granted or the par value thereof
as determined by the Board of Directors.

5.3 Option Exercise. Options may be exercised in whole or in part from time to
time with respect to whole shares only, within the period permitted for the
exercise thereof. Each Option shall become exercisable in the following manner:

 

  (i) During the first year after the date of grant of the Options, no portion
of the Options shall be exercisable;

 

  (ii) During the second year after the date of grant of the Options,
thirty-three percent (33%) of the Options shall be exercisable;

 

  (iii) During the third year after the date of grant of such Options, sixty-six
percent (66%) of the Options shall be exercisable; and

 

  (iv) During the fourth and each succeeding year after the date of grant of
such Options, such Options shall be exercisable as to all shares covered by such
Options.

Other than as set forth in Section 5.5 (d) and notwithstanding any other
provision in this Plan, no option granted under the Plan may be exercised more
than ten (10) years after the date on which it is granted. All Options granted
under the Plan will be Net-Settled Options. Upon exercise, the Company shall
withhold such numbers of shares of stock then issuable upon exercise of the
Option as shall have an aggregate Fair Market Value equal to the Option Price
for the shares being acquired upon exercise of the Option. In addition to the
Exercise Price, the Company shall withhold from the number of shares issued the
number of shares equal to the minimum statutory withholding in effect at the
time of the Exercise. The Optionee shall be responsible for any additional
federal, state and local withholding or employment taxes, if any, applicable to
the taxable income of the Optionee resulting from such exercise, and any sales,
transfer or similar taxes imposed with respect to the issuance or transfer of
shares of stock in connection with such net-settled exercise. Options shall be
exercised by Optionee providing written notice of intent to exercise the Option
with respect to a specific number of shares which shall be delivered by hand
delivery, by overnight delivery, signature required or by certified U.S. Mail,
return receipt requested, to the Company’s principal office.



--------------------------------------------------------------------------------

5.4 Nontransferability of Option. No Option shall be transferred by an Optionee
otherwise than by will or the laws of descent and distribution. During the
lifetime of an Optionee, the Option shall be exercisable only by him or by his
legal guardian or personal representative, or by an individual holding on behalf
of the Optionee a valid Durable Power of Attorney.

5.5 Effect of Death, Disability, Retirement, or Other Termination of Service.

(a) If an Optionee’s Service shall be terminated for “cause,” as defined in
Section 5.5 (b) hereof, then any Options held by the Optionee, which are vested
and unexercised may be exercised within ninety (90) days from the date on which
the Optionee is first notified in writing by the Bank of such termination for
cause

(b) For purposes of this Section 5.5, termination for “cause” shall mean
termination for the Optionee’s personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, violation of any
law, rule, or regulation (other than traffic violations or similar offenses),
violation of any agreement or order with any bank regulatory agency, or failure
by the Optionee to perform his stated duties.

(c) If an Optionee’s Service shall be terminated for any reason other than for
cause (as defined in Section 5.5 (b) hereof) and other than the retirement after
age fifty-nine and one-half (59.5) or the disability (as defined in
Section 5.5(e) hereof) or death of the Optionee, then any Options held by such
Optionee, which are vested but unexercised may be exercised within ninety
(90) days of the date of such termination of Service.

(d) If an Optionee’s Service shall be terminated by reason of retirement from
active employment with the Bank (or a Related Company) under the Bank’s
retirement plan or policy, or death or disability (as defined in Section 5.5(c)
hereof) of the Optionee, then the Optionee or personal representative or
administrator of the estate of the Optionee or the successor Trustee of the
Optionee’s Trust containing dispositive provisions, or the person or persons to
whom the Option granted hereunder shall have been validly transferred by the
personal representative or administrator pursuant to the Optionee’s will or the
laws of descent and distribution, as the case may be, shall have the right to
exercise the Optionee’s vested portion of any Options at any time during the
option term as defined in the Optionee’s award agreement, subject to compliance
with Code Section 409A. Notwithstanding anything to the contrary contained in
the Plan, for all Nonstatutory Stock Options (as defined in the Plan) granted
after June 28, 2010 (the date on which this amended Section 5.5(d) was approved
by the Board of Directors of the Bank), in the event of the death of the
Optionee, the Options must be exercised prior to the expiration of the Option or
within ninety (90) days from the date of Optionee’s death, whichever is later.

(e) For purposes of this Section 5.5, the terms “disability” and “disabled”
shall have the meaning set forth in the principal disability insurance policy or
similar program then maintained by the Bank on behalf of its employees or, if no
such policy or program is then in existence, the meaning then used by the United
States Government in determining persons eligible to receive disability payments
under the social security system of the United States.



--------------------------------------------------------------------------------

(f) No transfer of an Option by the Optionee by will or by the laws of descent
and distribution shall be effective to bind the Bank unless the Company shall
have been furnished with written notice thereof and an authenticated copy of the
will and/or such other evidence as the Company may deem necessary to establish
the validity of the transfer and the acceptance by the transferee or transferees
of the terms and conditions of such Option.

5.6 Rights as Shareholder. An Optionee or a transferee of an Option shall have
no rights as a shareholder with respect to any shares of Stock subject to such
Option prior to the purchase of such shares by exercise of such Option as
provided herein.

5.7 Investment Intent. Upon or prior to the exercise of all or any portion of an
Option, the Optionee shall furnish to the Company in writing such information or
assurances as, in the Company’s opinion, may be necessary to enable it to comply
fully with the Securities Act of 1933, as amended, and the rules and regulations
thereunder and any other applicable statutes, rules, and regulations. Without
limiting the foregoing, if a registration statement is not in effect under the
Securities Act of 1933, as amended, with respect to the shares of Stock to be
issued upon exercise of an Option, the Company shall have the right to require,
as a condition to the exercise of such Option, that the Optionee represent to
the Company in writing that the shares to be received upon exercise of such
Option will be acquired by the Optionee for investment and not with a view to
distribution and that the Optionee agree, in writing, that such shares will not
be disposed of except pursuant to an effective registration statement, unless
the Company shall have received an opinion of counsel reasonably acceptable to
it to the effect that such disposition is exempt from the registration
requirements of the Securities Act of 1933, as amended. The Company shall have
the right to endorse on certificates representing shares of Stock issued upon
exercise of an Option such legends referring to the foregoing representations
and restrictions or any other applicable restrictions on resale or disposition
as the Company, in its discretion, shall deem appropriate.

ARTICLE VI

Incentive Stock Options

6.1 Requirements. All Incentive Stock Options granted pursuant to the terms of
this Plan shall be subject to the additional limitations and restrictions as set
forth in the Code and in this Article VI. Any Option granted pursuant to this
Plan which does not fulfill all of the provisions of this Article VI shall not
be an Incentive Stock Option and thus shall be a Nonstatutory Stock Option.

6.2 Grant Period. All Incentive Stock Options granted hereunder must be granted
within ten (10) years from the earlier of: (a) the date the Plan is adopted by
the Board; or (b) the date the Plan is approved by the shareholders of the
Company.



--------------------------------------------------------------------------------

6.3 Eligibility. The Compensation Committee shall determine which Employees
shall receive Incentive Stock Options. No member of the Compensation Committee
is eligible to receive Incentive Stock Options. Incentive Stock Options may not
be granted to any Employee who, at the time the Incentive Stock Option is
granted, owns stock possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company unless: (a) such Incentive
Stock Option by its terms is not exercisable after the expiration of five
(5) years from the date of its grant; and (b) the Option Price of the shares
covered by such Incentive Stock Option is not less than one hundred and ten
percent (110%) of the fair market value of such shares on the date that such
Incentive Stock Option is granted.

6.4 Special Rule Regarding Exercisability. If, for any reason, any Option
granted hereunder which is intended to be an Incentive Stock Option shall exceed
the limitation on exercisability contained in the Code at any time, such Options
shall nevertheless be exercisable, but: (a) any exercise of such Option shall be
deemed to be an exercise of an Incentive Stock Option first until the portion of
such Option qualifying as an Incentive Stock Option shall have been exercised in
full; and (b) the portion of such Option in excess of the foregoing limitation
on exercisability shall be deemed to be a Nonstatutory Stock Option.

ARTICLE VII

Nonstatutory Stock Options

The Compensation Committee may grant Nonstatutory Stock Options under this Plan.
Such Nonstatutory Stock Options must fulfill all of the requirements of all
provisions of this Plan except for those contained in Article VI hereof. Subject
to the approval and acceptance of the Compensation Committee, any Employee who
is granted a Nonstatutory Stock Option pursuant to this Plan shall be entitled
to elect to surrender all or any part of such Nonstatutory Stock Option to the
Company and receive, in exchange, an Incentive Stock Option covering the same
number of shares as those with respect to which the Nonstatutory Stock Option
was surrendered. Any such election shall be valid and effective only upon its
approval and acceptance by the Compensation Committee.

ARTICLE VIII

Stock Certificates

The Company shall not be required to issue or deliver any certificate for shares
of Stock purchased upon the exercise of any Option granted hereunder or of any
portion thereof, prior to fulfillment of all of the following conditions:

(a) The admission of such shares to listing on all stock exchanges on which the
Stock is then listed, if any;

(b) The completion of any registration or other qualification of such shares
under any federal or state law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory agency,
which the Company shall in its sole discretion determine to be necessary or
advisable;



--------------------------------------------------------------------------------

(c) The obtaining of any approval or other clearance from any federal or state
governmental agency which the Company shall in its sole discretion determine to
be necessary or advisable; and

(d) The lapse of such reasonable period of time following the exercise of the
Option as the Company from time to time may establish for reasons of
administrative convenience.

ARTICLE IX

Termination, Amendment, and Modification of Plan

The Board may at any time terminate, and may at any time and from time to time
and in any respect amend or modify, the Plan; provided, however, that no such
action of the Board without approval of the shareholders of the Company may
increase the total number of shares of Stock subject to the Plan except as
contemplated in Section 4.3 hereof or alter the class of persons eligible to
receive Options under the Plan, and provided further that no termination,
amendment, or modification of the Plan shall without the written consent of the
Optionee of such Option adversely affect the rights of the Optionee with respect
to an Option or the unexercised portion thereof.

Notwithstanding any other provision of this Plan, the Company’s primary federal
bank regulator shall at any time have the right to direct the Company to require
Optionees to exercise their Options or forfeit their Options if the Bank’s
capital falls below the minimum requirements, as determined by such federal bank
regulator.

ARTICLE X

Miscellaneous

10.1 Service. Nothing in the Plan or in any Option granted hereunder or in any
Stock Option Agreement relating thereto shall confer upon any Employee the right
to continue in the Service of the Company or the Bank.

10.2 Other Compensation Plans. The adoption of the Plan shall not affect any
other stock option or incentive or other compensation plans in effect for the
Company, nor shall the Plan preclude the Company from establishing any other
forms of incentive or other compensation for directors, officers, or employees
of the Company.

10.3 Plan Binding on Successors. The Plan shall be binding upon the successors
and assigns of the Company.

10.4 Singular, Plural; Gender. Whenever used herein, nouns in the singular shall
include the plural, and the masculine pronoun shall include the feminine gender.



--------------------------------------------------------------------------------

10.5 Applicable Law. This Plan shall be governed by and construed in accordance
with the laws of the State of Florida.

10.6 Headings, etc., No Part of Plan. Headings of Articles and Sections hereof
are inserted for convenience and reference; they constitute no part of the Plan.

10.7 Severability. If any provision or provisions of this Plan shall be held to
be invalid, illegal, or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

IN WITNESS WHEREOF, the undersigned Chief Executive Officer of the Company has
signed this Plan for and on behalf of the Company.

 

  /s/ Gary L. Tice   Gary L. Tice, Chief Executive Officer   Dated:
September 25, 2012